Form 8-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Date of Report December 5, 2008 BAB, Inc. (Name of small business issuer in its charter) Delaware 0-31555 36-4389547 (State or other jurisdiction of incorporation or organization) Commission file number (I.R.S. Employer Identification Number) 500 Lake Cook Road, Suite 475, Deerfield, IL 60015 (Address of principal executive offices) (Zip Code) Issuer's telephone number (847) 948-7520 £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On December 4, 2008, the Board of Directors of BAB, Inc. authorized a $0.02 per share quarterly cash dividend.The dividend is payable January 2, 2009 to shareholders of record as of December 18, 2008. Item 9.01 Financial Statements and Exhibits (c) Exhibits The following exhibit is furnished with this report on Form 8-K. Press release dated December 4, 2008 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BAB, Inc. (Registrant) By: /s/ Michael W. Evans Michael W. Evans, Chief Executive Officer Date: December 5, 2008 Index to Exhibits Exhibit Number Description Press release dated December 4, 2008
